Intetim Decision #1538

go i
Maren of Gzorce-AND ‘Lovez-ALvAnEZ

In Deportation Proceedings

A-19341868
A-18916420

Decided By Board December 16, 1965
“Appllcations for adjustuent of status pursuant to section 245, Tmmigration and
MWationality Act, as amended, fled by'natives of British Guiana and Hon-,
Guras, respectively, prior to, and, which were pending on, December 2, 1965,
Sees ewe ante nt the amendmént of section 245 by section 13 of Public
Law 69-296, which precludes such adjustuient in the caso of any auen woo
te a native of any-country of the Western Hemlepbere or of any adjacent
Telend snamed in section 101(b) (5), must be determined under the new pro-
visions of the statute and, therefore, must be dented. .
i : TE i
Onder: Act 6¢ 1952—Hection 241(a) (0) [8 U.S. 5951(a) (01 Falled 49
comply: with: conditions of status—student (frst

respondent). :
, Act of 1052-—Secton 241(2)(2) {8 U.S.C. 2251(a) (2)}—Nonimmi”
7 grant—remained longer (second respondent).

‘The Gabes come forward pursuant to certification of the decisious
in these cases dated December 1, 1965 granting adjustment of status
to that of the lawful permanent residents under section 245 of the
Immigration and Nationality Act. 7 7

‘The first respondent, Dennis George, is native of British Guiana,
a subject of the United Kingdom and Colonies, 28 years old, male, .
who last entered the United States on January 27, 1964 and was ad-
mitted temporarily as & student until January 27, 1965." He had
previously entered the ‘United States on August ‘29, 1961'also as &
student but failed to attend school and was placed under deportation
proceedings. Ou August 1, 4063 he was found deportable under the
provisions of section 241(2) (9) of the Immigration and Nationality
‘Act, was granted:the privilege of voluntary departure and exercised
that privilege by leaving this country in December of 1963. His
next and last entry was as indicated previously. Subsequent to his

419
Interim Decision #1538

last ontry the respondent wae gainfully omployed without permis
sion of the Service. On April 8, 1964 a special inquiry officer found
hith subject to deportation on the charge stated in the order to.show
cause and ited him the priv: of voluntary departure with the
further ovdor that if ho falod te dapat ho be deported to Briish
Guiana on the charge contained in the order to show cause. The
respondent on April 17, 1965 married’a United States citizen. A
motion to reopen the proceedings to consider an application for ad-
justment of status under section 245 of the Immigration and Nation-
ality Act, as amended, was filed on October 97, 1965, and was granted
on November 8, 1965 by the special inquiry officer.

The second respondent, Julian, Popes nlvaves & native and citizen
of Spanish Honduras, 32 years old, male, last entered the United
States as a.visitor for pleasure authorized to remain in the United

" States until nna 19, 1965. Ha remained in the United: States after
June 12, 1965 without authority. Deportability under section 241(2)

(2) of the Immigration and Nationality Act was conceded. Insofar
as it can be ascertained from the sparse record of hearing before us,
& previous application for discretionary relief was denied. At the
hearing held December 1, 1965 it appears that the respondent re-
“newed his application for adjustment of status pursuant to section
245 ofthe Iminigrotion and Nationality Act. and that he is now
married to a citizen of the United States who is pregnant. .

On October 8, 1965, section 245°of the Immigration and Nation-
ality Act was amended by. Public Law'89_936, effenti Derambar 7
1965. Previously, section 245 had allowed adjustment of
the case of an alien who was a native of a Sees ea ees
‘Hemisphere, except contiguous territory or adjacent islands; Sec-
tibn 16 of the Act of Octotier 8, 1965 amended section 245 (8 U.S.C.
41955) in pertinent part'to iesil as follows:

(c} ‘The provisions of this section’ shall not be adpijgable to any_alien wip
{s 9 native’of any country of the Wéstern. Hemisphere of 6f any adjaccat
Aetaiid in section 102(b) (5).

» The i issue in these cases,js whether an applicant: ‘for edjustmant: vf
status, (pursuant to section 245 of. the Immigration and Nationality
Act, upon an application which was filed before the. cut-off date of
December 1, 1966, is now precluded.from adjustment of status be-
eauser‘of the fact that he is a native of a country of the Western
Hemisphere. For the purpose of this discussion we will assume that
8 motion to reopen for. adjustment of status, filed prior to December
1, 1965, is equivalent to on application for adjustment of status,
which was pending on, December J, 1905,

420
Interim Decision #1533

House Report No. 745 (89th Cong., ist Sess.) dated August 6, 1965
to acompany H.R. 2580 sets forth on page 22 that section 245 of the
Immigration and Nationality Act, relating to adjustment of aliens
in the United States, “is amended to prohibit tho adjustment of

status of natives of the Western Hemisphere now referred to as.
‘special immigrants’ The Immigration and Naturalization Service -

has been faced with a recurring problem in cases of natives of Cen-
tral and South America who come to the United States as nonimmi-
visitors and promptly seek permanent residence under section
545.” In the Committee Print (89th Cong., ist Sess.) setting forth
8 Summary of Public Luw 09-296 it wan ctated on page 5 that
“under the old law only natives of contiguous territery were pre-
cluded from adjustment of status while physically present in the
Tnited States. This adjustment section of the Immigration and
Nationality Act (section 245) has been amended to make matives of
any country of the Western Hemisphere ineligible for adjustment of
status in the United States.” It is noted that this legislative history
Indlcutes Usab tho Immigration ond Netnvalization Service had
. brought to the attention of Congress the vexatious problem arising
in cases of Western Hemisphere. natives, coming to the United
States as nonimmigrant visitors and promptly seeking permanent
residence under section 245 of the Immigration and Nationality Act,
inasmuch, as natives of the Western Hemisphere, they were previ-
ously held to be nonquota immigrants and an immigration.visa was
immediately available. -

1950, deportation procéedings were commenced in 1959 and an ap-
plication for suspension of deportation undex section 944(0)(5)
(8 US.C.1954(2) (5)) was denied. “The first Mott case, 808 ¥.24.779
(24. Cir., 1962), involved a jurisdictional issue of whether judicial
review of ancillary matters of discretion could be reviewed in the
Cirguit Court pursuant te section 106(a), of the Immigration and

Nationality Act. "This issue wes decided in the affirmative: by the _

Supreme Court in Foti v. Immigration. and: Naturalization Service,
375 U.S. 217 (1963). The Supreme Court in note 4 took notice of
the amendment, of section 244 of the Act by Public Law 87-885 on
October 94, 1962 which amended section 244 in pertinent part by
udding the following phacer “() no provision of this section shall
be applicable to an alien who entered the United States as a crew-
min.” The Supreme Court observed that although petitioner con-
codeily entered the United States as crewmen and the Government
had indicated that when the merits of the case were reached, it

421
“Interim Decision #1588

would argue that petitioner 1s now bsotntely imeligible for the re-

~ lief sought because of the 1962 amendment to section 244, the point
-, Was debatable and passed-on to @ consideration of the threshold
* question of juriadiction nnder-section 108 of tha Act.

The second Foti case, 382 F.2d 445 (24 Cir, May 26, 1964), ob-
served that in the interim since the case was originally before it Con-
gress had amended the applicable statute, 8 U.S.C. (Supp. TV, 1959-

+ 1962), section 1254, to provide that discretionary suspension of de-
portation is unavailable to aliens who, like the petitioner, entered
the United States as crewmen (8 U.S.C. 1264(f)(i)). The court -
” stated. there can be no doubt that the new provision of tha statnte is
applicable to the petitioner and that he is now ineligible for sus-
_ Pension of deportation, citing Fassilis v. Eeperdy, 801 F.2d 429.(2d_

r., 1962

‘The aaah inyuiry -ofllver uttimpled to distinguish the Fossils
case, which involved an lien crewman who Sought adjystment of
status under section 245 of the Immigration and Nationality Act on
the ground that the disqualifying clause was contained :in the first
part of section 245 which reads, “The status of anvalien, other than
an alien crewman”; whereas the disqualifying section of the amenda-
> tory Act of October 3, 1965 appears in subparagraph (c) which pro-

vides. that “The provisions of this section [245] shall nob be appli-
cable to any alien who is a native of any country of the Western
Hemisphere or of any adjacent island named in section 101(b)(5).”
It is believed that this is a distinction without a difference, It is
noted that subparagraph (f) of section 244 is almost identical in
language with fhe amended subsection (c) of section 245 as amended
by the Act of October 3, 1965. The court in the second Foti case
had no difficulty in finding thot the ney provision of the otatute was
applicable to the crewman petitioner and that he.was ineligible for
suspension of deportation, relying upon Fassilis v. Eeperdy for its
author

- Gee ee immigration and
Naturalization Service, 887 F.2d 783 (Stk Cir, 1964), cert. den, 380

. Us. 952, reh. den. 381 U.S. 92. There the Court of Appeals for the

~ Eighth Circuit stated that if « statutory provision as to, administra-
- tive discretion is changed between the hearing and the decision, the
agency. must apply the new law. Specifically, if the Attorney Gen-
eral’s diséretionary power to adjust the status-of an alien crewman
is taken away after the’ application has been filed but before final
administrative decision, the application must be denied; and that it
shas been so held with respect to a crewman’s application for adjust-.
ment of status under" ‘section yap() and the amendment of July. 1a:

0.
. course, axiomatic that decisions in the Cireuit Court are binding in.

a i Interim Decision #1533

a) (Fassilis v. Zaperdy), and with respect to.section 244(£) when.

that statute’s amendmént took place after the crewman’s application
for discretionary:relief and even after its eventual review by 2 Court
of Appeals (Fatt v. Immigration and Nuturadteution Service) bub
before its reconsideration’by the Appellate Court after reversal by
the Supreme Court (Foti v. Immigration and Naturalization Serv-

\ . ire,”B89 F.9d 494). Commenting-on section 403(a) of the 1952 Act,

the savings clause, the, court stated at pagé 739 that the savings
~ clause implies its Ronepplication to amendinents in the future; and
in the absence of a comparable savings clause in the 1962 Act, and

based upon the reasuning in Muses and the scoond Fess once, the,

court was persuaded as to its nohapplicability. Hl

The special inquiry officer takes the curious approach that the de-
cisions of the Court of Appeals in Fassilis and Foti, in the same
Second’ Circuit, aré not binding precédents upon him. It is, of

“that circuit. _ . , :
* With regdid to the qutstion of cotoppsl, no eave for estoppel hac

~ Deen developed: As was held by tlie court in the-Fassilis case in the

concluding paragraph, it has not been shown that there were any

. substantial delays on the part of the administrative agency which

operated to deprive the applicants of any right to which any of them -

was entitled. . : 7
‘We conclude thet as 2 matter of law, these applications for dis-

cxctionary rolicf under sostion 245 of the Immigration and Nation.

ality Act which have been filed before the amendment of October 3,

1965 which specifically tokes away the Attorney General’s discre- .

tionary power to, adjust the status of a native of a Western Hemi-
sphere country ‘before final administrative decision, must be denied.
‘We recognize that there are.favorable factors in the cases ‘and the
Service has interposed no objection. ‘We also understand that there
are. hundreds and perhaps thousands of pending ‘eases. It is sug-

gested’ that proper remedial action should be sought in Congress. .

‘The applicetions will be denied. fetes :
ORDER: It is ordered that the applications. for adjustment of
status pursuant to section 245 of the Immigration and Nationality
Act as amended by the Act of October 3, 1965.be and the ‘same are
hereby denied. f ee ett ;
